The Court reversed the judgment rendered for the plaintiff in the absence of the defendant because, 1st.—The case shewn by the plaintiff on trial is variant from that set forth in his state of demand. In the latter the contract as alleged is for the payment of money; and the contract produced in evidence is for the delivery of oats, hay, corn, buckwheat, whiskey and rye.
2d. Opon breach of the contract contained in the instrument produced in evidence the form of action should have been case, and not debt.